UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


CAPTAIN MELVIN GRESHAM,          :
                                 :
           Plaintiff,            :
                                 :
     v.                          : Civil Action No. 09-0029 (JR)
                                 :
DISTRICT OF COLUMBIA,            :
                                 :
           Defendant.            :

                            MEMORANDUM

           The controlling precedent that defeats plaintiff's

invocation of this Court's diversity jurisdiction is Long v.

District of Columbia, 820 F.2d 409, 414 (D.C. Cir. 1987).    The

Circuit could not have been clearer in its holding: "[T]he

District, like the fifty states, is not subject to diversity

jurisdiction."   What if the District is considered a municipality

and not a state?   "Irrespective of any labels, the District is

not subject to the diversity jurisdiction of the federal courts."

           Counsel's argument about 28 U.S.C. § 1332(d) [#31] is

unimpressive -- the code section to which he refers is now s

1332(e).   That section was added to the statute before Long was

decided, and the Circuit considered it, concluding, again with

crystal clarity, that "[i]n labeling the District a 'State' in

subsection (d), Congress did not intend to decide the question

whether the District itself is subject to diversity

jurisdiction."
            The District's response to order of the court [#29],

treated as a motion to dismiss for want of subject matter

jurisdiction [see #30], will be granted.    Plaintiff's remedy, if

he has one, must be pursued in the courts of the District of

Columbia.




                                      JAMES ROBERTSON
                                United States District Judge




                                - 2 -